Response to Amendment
This action is responsive to the Amendment filed on 12/15/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 4, 6-14, 17-20 are pending in the case.  Claims 1, 14, and 20 are independent claims. Claims 3, 5, 15-16 are canceled.

Priority
No priorities are claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13-14, 19-20 are rejected under 35 U.S.C. 103 as being obvious over Duursma et al. US 6538667 B1, (Cited by Applicant in the IDS 03/29/2019, hereinafter Duursma) in view of Remington et al. US 20200250372 A1, (hereinafter Remington) in view of Mannby US 20190303298 A1, (hereinafter Mannby).

As to independent claim 1, Duursma teaches:
A computing system comprising: 
server configured to run sessions and provide a hosted application during the sessions, with the hosted application including user interface (UT) elements comprising UI elements comprising an ordered hierarchy of graphical control elements when sequenced therethrough (See Fig. 3 with Col. 3 lines 49-57 server node can be multiple servers supporting multiple clients and can hosts multiple applications [i.e. virtualization server configured run virtual machine sessions…]. See Fig. 4 with Col. 8 lines 36-45 describes an embodiment where the host application is Microsoft word comprising UI elements File, Edit, View, etc as the first layer of hierarchy, and that pressing e.g. the Edit UI element will activate a second layer of hierarchy comprising a drop down menu of UI elements associated with the Edit command); and 
at least one client computing device configured to access the hosted application during one of the sessions with said server so as to receive the ordered hierarchy of graphical control elements (See Fig. 4 launch application 100 causes client to access server to start application execution 104, and see with Col. 8 lines 29-39 application specific information is sent from server to client, the information comprising screen objects such as commands and toolbar icons of Microsoft word and menu structure (i.e., suggests menu hierarchy)), and configured to perform the following: 
display the ordered hierarchy of graphical control elements as local virtual UI elements (See Fig. 4 with Col. 8 lines 29-39 suggests server sends the application specific information for generation and displaying), 
apply user input to one of the graphical control elements in focus (See Fig. 4 with Col. 8 lines 48-65 activation of the Edit command occurs by clicking the pointing device 28 within boundaries of rectangular screen area representing the Edit command), 
generate a local virtual UI element graphics overlay for display corresponding to a predicted response to the user input, with the predicted response corresponding to a next graphical control element in the ordered hierarchy after the graphical control element receiving (See Fig. 4 step 116 generate menu representing predicted response with Col. 8 lines 48-65 activating the Edit command generates a drop down menu associated with the Edit command as the predicted response), and 
send the user input to said server (See Fig. 4 step 120 Transmit input to server with Col. 8 lines 48-65 transmit user input to server). 
receive an updated UI element graphics from the server corresponding to an actual response to the user input and replace at least a portion of the local virtual UI element graphics overlay with the received updated UI element graphics (See Fig. 3 with Col. 8 lines 48-65 client receives server response and updates the display by overwriting the client response).
Duursma does not teach: a virtualization server configured to run virtual machine sessions and provide a hosted application during the virtual machine sessions;
at least one client computing device configured to access the hosted application during one of the virtual machine sessions with said virtualization server so as to receive the UI elements;
Remington teaches: a virtualization server configured to run virtual machine sessions and provide a hosted application during the virtual machine sessions (See Fig. 1 with [0109] orchestration server 102 can be a virtual machine. Then see Fig. 2 with [0043] the virtualization server 102 is running several virtual machine sessions 206a-c and each session has a hosted application 207a-c. The containers are virtual machines because: see [0023] – “The secure container 103 may be implemented using any mechanism that provides security isolation, such as containerization offered by Docker Inc.'s "Docker" software platform, which provides operating-system-level virtualization across operating system platforms using a "light weight" virtualization solution (containers share an operating system kernel), or more traditional virtualization products (virtual machine implementations) offered for example by third parties.”);
(See [0023] – “The web application 105 may be a web browser” and see with Figs. 1-2. The hosted applications 207a-c may be web browser application. See also [0049], [0056], [0071] which all suggests that the web browser page can be scrolled. See [0060] which says the page has text);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Duursma to include using virtual machine servers running sessions for hosting applications that a client device can access as taught by Remington. Motivation to do so would be for reducing latency when scrolling in a virtualized display (See Remington [0071]).
Duursma as modified does not teach that the user input consists of a tab input or arrow key entry, and also Duursma as modified does not teach: and repeat the tab or arrow key entry for a next graphical control element in the ordered hierarchy of graphical control elements.
However Duursma already teaches as cited above in regards to Fig. 3, the predicted responses when the user types in the letters E and T; since the tab key or the 4 arrow keys, is part of the keyboard along with E and T, it would be obvious to one of ordinary skill in the art to substitute the input of letter E and T with the input of either the Tab or arrow keys so that the menu taught by Duursma above can be navigated. Motivation to do so would be for reducing latency for Microsoft Word applications (See Duursma Col. 1 lines 50-60 and Col. 3 lines 60-65 which mentions Microsoft word application).
Duursma as modified by Remington teaches virtualization of the servers as cited above, but Duursma as modified does not teach: generate a local virtual UI element graphics overlay for display based upon an estimated latency between the virtualization server and the at least one client computing device corresponding to a predicted response to the user input.
server and said at least one client computing device corresponding to a predicted response to the user input (See Fig. 5 step 506 with [0034] teaches a method of deciding whether to obtain predictive text [i.e., local virtual UI element graphics overlay] from a local cache based on the server response latency being higher than the expected time that the user will be entering another character; otherwise if the server response latency is lower than the expected time of next user input, then obtain predictive text from the server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Duursma to include the generating a predicted response based on estimated latency between server and client as taught by Mannby. Motivation to do so would be for improving user experience by lowering latencies related to response to user input (See Mannby [0001]).

As to dependent claim 2, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma further teaches: wherein said virtualization server is configured to perform the following: 
apply the received user input to the hosted application (See Fig. 4 step 132 with Col. 8 lines 48-65 Update display with server response); 
generate an updated UI element graphics corresponding to an actual response to the user input, with the actual response corresponding to the next graphical control element in the ordered hierarchy after the graphical control element receiving the user input (See Fig. 4 step 128 Produce response, with Col. 8 lines 48-65  activation of Edit command results in display of drop down menu where a menu item is highlighted corresponding to current cursor position; then the client sends the user input to server to receive and update the display with the actual response.); and 
send the updated UI element graphics to said at least one client computing device (See Fig. 4 step 132 update display with server response with Col. 8 lines 48-65 server returns to the response to the client) .

As to dependent claim 6, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma as modified by Mannby teaches the estimated latency but Duursma as modified does not teach: wherein the estimated latency is based on at least one of an average, a median and a standard deviation of latencies between said virtualization server and said at least one client computing device.
However, calculating an average latency and using it as an estimated latency is notoriously well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Duursma to include taking the average of the latency values over time to use it as an estimated latency value. Motivation to do so would be for improving user experience by lowering latencies related to response to user input (See Mannby [0001]).

As to dependent claim 7, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma further teaches: wherein said at least one client computing device comprises an input device, with the user input being based on at least one of a user selecting tab, button, menu (See Fig. 4 with Col. 8 lines 48-65 pointing device 28 clicks on Edit command which is a toolbar icon within a menu), jump list, toggle and picker control via said input device.

As to dependent claim 8, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma further teaches: wherein the next graphical control element in the ordered hierarchy after the graphical control element receiving the user input is displayed as a highlighted rectangle on said at least one client computing device (See Fig. 4 with Col. 8 lines 48-65 – “one embodiment, the client node 10 tracks (step 124) the cursor movement within the drop-down menu and highlights the menu item within which the current cursor position falls.”, in other words the next graphical control element is being highlighted, and see Col. 8 lines 48-65 the Edit command is represented as having a rectangular screen area boundary, which suggests its drop down menu is rectangular as well).

As to dependent claim 9, Duursma teaches all the limitations of claim 8 as cited above.
Duursma does not explicitly teach: wherein the highlighting is based on at least one of a border and color.
However highlighting by using a color or changing the border of a UI element is notoriously well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the highlighting of Duursma to include highlighting by changing a color or a border of a UI element. Motivation to do so would be for visual appeal and effective means for distinguishing a UI element from other UI elements.
 
As to dependent claim 13, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma further teaches: wherein the local virtual UI element graphics overlay is deleted based on one or more of replacing said local virtual UI element graphics overlay with the received updated UI (See Fig. 3 with Col. 8 lines 4-14 client receives server response and updates the display by overwriting the client response), hosted application process terminating, hosted application window closing, hosted application UI element getting out of focus, hosted application UI element becoming hidden, hosted application UI element being deleted, heuristics specific to receiving the hosted application UI element, and policies associated with displaying the received hosted application UI element.

As to independent claim 14, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 19, it is rejected under similar rationale as claim 13 as cited above.

As to independent claim 20, it is rejected under similar rationale as claim 1 as cited above.

Claims 4 are rejected under 35 U.S.C. 103 as being obvious over Duursma et al. US 6538667 B1, (Cited by Applicant in the IDS 03/29/2019, hereinafter Duursma) in view of Remington et al. US 20200250372 A1, (hereinafter Remington) in view of Mannby US 20190303298 A1, (hereinafter Mannby) in view of in view of Uemura US 20180373403 A1, (hereinafter Uemura).

As to dependent claim 4, Duursma teaches all the limitations of claim 3 as cited above.
Duursma teaches the local virtual UI element graphics overlay and received updated UI element graphics as cited above, but Duursma does not teach: wherein the replacement of the local virtual UI element graphics overlay with the received updated UI element graphics is performed by hiding the said local virtual UI element graphics overlay and unveiling the received updated UI element graphics underneath the local virtual UI element graphics overlay.
first graphics overlay with the second graphics is performed by hiding the said first graphics overlay and unveiling the said second graphics underneath the said first graphics overlay (See [0027] teaching a graphical animation technique where a first image fades out while a second image fades in).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overwriting step taught by Duursma and substitute it with the graphical animation technique of fading a new graphic in while fading an old graphic out as taught by Uemura. Motivation to do so would be for improving the user experience with intuitive recognition (See Uemura [0004]).

Claims 10-11, 17-18 are rejected under 35 U.S.C. 103 as being obvious over Duursma et al. US 6538667 B1, (Cited by Applicant in the IDS 03/29/2019, hereinafter Duursma) in view of Remington et al. US 20200250372 A1, (hereinafter Remington) in view of Mannby US 20190303298 A1, (hereinafter Mannby) in view of Wagh et al. US 20180285337 A1, (hereinafter Wagh).

As to dependent claim 10, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma further teaches: wherein each graphical control element has data associated therewith (See Fig. 4 step 108 Provide Application information, Col. 8 liens 36-46 application specific information describes the screen objects, thus the UI elements [i.e., screen objects] are described/associated with data).
Duursma does not explicitly teach: with the data being cached by said at least one client computing device.
(See Fig. 3 steps 306 and 308 with [0070]-[0071] user accesses a page which initially displays tiles representing a table with empty cells, the access causes the client to download additional data from the server and stores/caches the data in a DOM and rendered; see Abstract for caching).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Duursma to include the method of caching additional UI elements as taught by Wagh. Motivation to do so would be for improved response times (See Wagh [0003]).

As to dependent claim 11, Duursma as modified teaches all the limitations of claim 10 as cited above.
Duursma teaches the graphical control element but Duursma as modified does not teach: wherein the caching by said at least one client computing device is performed when the corresponding graphical control element is in focus.
Wagh further teaches: wherein the caching by said at least one client computing device is performed when the corresponding graphical element is in focus (See Fig. 3 step 306 with [0070] user accesses a page [i.e., page containing empty cell table graphical elements] which puts the empty cell table in focus, then a request to the server is made for additional tiles/data to be downloaded for the empty cell table and cached and rendered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Duursma to include the method of caching additional UI elements as taught by Wagh. Motivation to do so would be for improved response times (See Wagh [0003]).

claim 17, it is rejected under similar rationale as claim 10 as cited above.

As to dependent claim 18, it is rejected under similar rationale as claim 11 as cited above.

Claims 12 are rejected under 35 U.S.C. 103 as being obvious over Duursma et al. US 6538667 B1, (Cited by Applicant in the IDS 03/29/2019, hereinafter Duursma) in view of Remington et al. US 20200250372 A1, (hereinafter Remington) in view of Mannby US 20190303298 A1, (hereinafter Mannby) in view of Wagh et al. US 20180285337 A1, (hereinafter Wagh) in view of Tunning et al. US 20090288035 A1, (hereinafter Tunning).

As to dependent claim 12, Duursma as modified teaches all the limitations of claim 10 as cited above.
Duursma as modified does not teach: wherein the cached data includes at least one of encrypted text, list item, picker control item, menu item, jump list item, and start menu item.
Tunning, within the same field of endeavor as Wagh, teaches: wherein the cached data includes at least one of encrypted text, list item, picker control item, menu item, jump list item, and start menu item (See [0037] cached html data corresponds to data of a start menu).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Duursma to include the method of caching UI elements as taught by Tunning. Motivation to do so would be for quick and smooth scrolling along with rich content over time without sacrificing scrollability (See Tunning [0007]).

Response to Arguments
The double patenting rejection is withdrawn due to the terminal disclaimer filed 12/15/2020.
Applicant’s amendment and arguments pertaining to the previous 102 and 103 rejections have been considered but are not found persuasive. 
Applicant’s argument on page 5 of the reply 12/15/2020 regarding the Remington reference is comprises of considering the Remington reference in its entirety and noting the various distinctions with the claimed invention. Examiner appreciates the in-depth analysis of Remington, however the Examiner is only relying on Remington to teach a system implemented by virtual machines. Even though Remington’s main embodiment is about using a docker software platform, Remington does teach an alternative embodiment where it relies on traditional virtual machines to implement the containers as stated in [0023]. Applicant’s argument states it is a general recitation, however the Examiner finds it sufficient for teaching the claimed limitations. Thus argument not persuasive.
Applicant’s argument on page 19 of the reply regarding Duursma and Remington having no reason to be combined with each other. Examiner respectfully disagrees. Remington provides virtualization benefits, and virtualization provides many benefits that is universal to many computer systems; benefits such as efficiency and reducing costs. Thus argument not persuasive.
Applicant’s argument on page 20 of the reply regarding Mannby states that the limitation reciting that the actual response includes e.g. tab or arrow key entry, is not taught by Mannby. However Mannby was not used to teach the amended limitation. Examiner has addressed the tab or arrow key entry limitation by interpreting it as the Tab and arrow keys on a keyboard. And as stated above in regards to claim 1, adding an additional key from a keyboard to the Duursma reference which already teaches the inputting of keys T and E would be obvious to one of ordinary skill. The Applicant makes 

Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday-Friday 11 a.m. to 7:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-9845.


/DAVID V LUU/Examiner, Art Unit 2171                                                                                                                                                                                                        


/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171